Citation Nr: 0002997	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
dislocation of the right shoulder, with limitation of motion 
and brachial plexus compression neuropathy of the right upper 
extremity, currently evaluated as 70 percent disabling.

2.  Entitlement to an automobile or adaptive equipment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996 and February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's right shoulder subluxates on a recurring 
basis; range of motion is restricted to approximately 25 
degrees from the side.

2.  The veteran's right upper extremity is affected by more 
than moderate incomplete paralysis of all radicular groups.

3.  The veteran has not lost the use of his right hand.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate evaluation of 
40 percent for chronic dislocation of the right shoulder, 
with limitation of motion, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5202 (1999).

2.  The criteria for entitlement to an evaluation of 
70 percent for brachial plexus compression neuropathy of the 
right upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8513 (1999).

3.  The criteria for entitlement to an automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3902, 5107 (West 
1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's claim of entitlement to an increased 
evaluation for disabilities of the right upper extremity is 
well grounded.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In the veteran's case, by rating action in March 1996, the RO 
assigned one evaluation of 70 percent for all disabilities 
for the right upper extremity.  Previously, separate ratings 
had been in effect for orthopedic and neurological 
disabilities of the right upper extremity.

The evaluation of the same disability or manifestation under 
various diagnoses ("pyramiding") is to be avoided.  38 C.F.R. 
§ 4.14.  However, unless diagnostic codes provide that 
certain conditions may not be rated separately, a claimant's 
conditions are to be rated separately unless they constitute 
the 'same disability' or the 'same manifestation' under 
38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The veteran's right upper extremity is his major extremity.  
The disabilities of his right upper extremity have been rated 
under Diagnostic Codes 5201, 5202, and 8513.

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that a 
30 percent rating is warranted for limitation of motion of 
the major arm when range of motion is restricted to midway 
between the side and shoulder level; a 40 percent rating 
requires that range of motion be restricted to 25 degrees 
from the side.

38 C.F.R. § 4.71a, Diagnostic Code 5202, pertaining to other 
impairment of the humerus, provides that a 30 percent rating 
is warranted for recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  Evaluations in excess of 30 percent require 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint) or loss of the head of the humerus (flail 
shoulder).

38 C.F.R. § 4.124a, Diagnostic Code 8513 provides that a 
20 percent rating is warranted for mild incomplete paralysis 
of all radicular groups; moderate incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
warrants a 70 percent rating.  Complete paralysis warrants a 
90 percent rating.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  
38 C.F.R. § 4.71a, Diagnostic Code 5122 provides that 
amputation of the major arm below the insertion of the 
deltoid warrants an 80 percent evaluation.

VA X-rays of the veteran's right shoulder in July 1990 showed 
minimal chronic subluxation of the right humerus, with mild 
degenerative changes involving the glenohumeral joint.

At a VA compensation and pension examination in July 1990, it 
was noted that the veteran had been examined in March 1988 
for recurrent dislocation of the right shoulder and had 
undergone surgery in March 1989.  On examination, a flat, 
nontender, nonadherent surgical scar over the upper axilla 
and extending over the pectoralis muscle anteriorly was 
noted.  The veteran had difficulty placing his right hand on 
his right hip because of shoulder pain.  Range of motion of 
the right shoulder was abduction to 45 degrees, compared with 
90 degrees on the left, and forward elevation to 60 degrees, 
compared with 150 degrees on the left.  Internal rotation at 
the right shoulder was limited to 35 degrees, compared with 
70 degrees on the left, and external rotation was limited to 
30 degrees, compared with 90 degrees on the left.  There was 
some swelling of the right shoulder.  The circumference of 
the right shoulder was 18 inches, compared with 16 inches on 
the left.  There was some crepitation palpated in the right 
shoulder, which was associated with abnormal shoulder joint 
motion.  There was some weakness in the grip of the right 
hand, as compared with the left, and the veteran was unable 
to oppose the right thumb to the base of the little finger.  
There was no Tinel sign and there was no Phalen sign.  The 
myotatic reflexes were all brisk and equal, bilaterally.  The 
circumference of the right hand was 9 3/4 inches; the 
circumference of the left hand was 9 1/4 inches.

The examiner concluded that the veteran had a history of 
chronic dislocation of the right shoulder, status post 
arthroplasty, with residual limitation of motion and that it 
was evident that the recent surgery had not corrected his 
dislocation problem.

At a VA neurological examination in July 1990, the examiner 
noted that in April 1988, he had seen the veteran and the 
impression was compression of the distal brachial plexus 
area.  The veteran had undergone shoulder surgery, which 
apparently did not help his neurological problem.  He felt 
weaker, and the right upper extremity was more painful and 
numb than it had been.  At times, his right forearm and hand 
became red and swollen.  On neurological examination, 
strength of the right upper extremity was about 20 percent 
from the shoulder down; pinprick was decreased (2 out of a 
normal 10); deep tendon reflexes were active all over, except 
for the right upper extremity; there was possible mild 
atrophy of the muscles of the right shoulder; and there was a 
surgical scar near the right axilla.  The assessment was 
residual distal brachial plexus (thoracic outlet) neuropathy.  
The examiner commented that, compared to 1988, the veteran's 
right upper extremity was much worse, neurologically.

Thereafter, the veteran was incarcerated at an Illinois State 
correctional institution, where his right upper extremity was 
evaluated by Dr. X. T.

In March 1994, Dr. X. T. reported that he saw the veteran for 
complaints of pain and recurring subluxation of the right 
shoulder.  Since an injury in service 22 years earlier, his 
right shoulder would become subluxated in any motion, and he 
was hardly able to move the right shoulder due to the 
frequency of subluxation.  He had had arthroscopic repair of 
the anterior capsule of the right shoulder, followed by 
extensive physical therapy, but he continued to have 
instability of the right shoulder with frequency of 
dislocation/subluxation with any movement of the shoulder, 
and he would have to manipulate the shoulder to get it back 
in place.  He had had a numb feeling down to the right hand 
for 18 years, and experienced intermittent onset of a numb 
feeling from the shoulder down to the right fingers, along 
with some intermittent swelling of the right hand and 
fingers.

Examination of the right shoulder showed tenderness to 
palpation.  Any movement of the shoulder in flexion, 
abduction or external/internal rotation caused subluxation.  
There was diminished sensation to touch of the right forearm, 
hand, and fingers, as well as some one-plus swelling of the 
right hand, as compared to the left.  There was weakness of 
the right upper extremity involving the biceps, triceps, and 
wrist flexion/extension, as well as the fingers in some 
motion.  The impression was recurrent subluxation of the 
right shoulder, with possible brachial plexus neuropathy of 
the right upper extremity.

In September 1994, Dr. X. T. reported that examination of the 
veteran's right upper extremity showed slight atrophy of the 
supraspinatus muscle of the right shoulder.  The veteran had 
difficulty with any active movement of the right shoulder, 
due to pain and weakness motion of the right elbow, as well 
as of the wrist and fingers.  There was diminished sensation 
along the posterior and anterior aspect of the right arm and 
a radial distribution of the right forearm and hand.

In November 1994, Dr. X. T. reported that the veteran had 
swelling of the right hand and fingers and atrophy of the 
supraspinatus and infrascapularis muscles of the right 
shoulder.  Range of motion was flexion to 30 degrees, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 20 degrees, external rotation to 10 degrees, and full 
internal rotation.  The diagnoses were recurrent dislocation 
of the right shoulder and brachial plexus neuropathy of the 
right upper extremity.

In December 1994, Dr. X. T. reported that an examination 
showed tenderness to palpation around the right shoulder and 
scapular region.  There was three-plus swelling of the right 
hand and fingers.  The veteran was unable to make a full fist 
and unable to touch the little finger with his right thumb.  
There was markedly diminished sensation to touch of the right 
little and ring fingers, as well as the middle finger.  There 
was also diminished sensation to touch of the right thumb, 
the top of the hand, and the forearm, as well as the scapular 
region.  There was atrophy of the supraspinatus and 
infraspinatus muscles of the right shoulder.

In March 1997, Dr. X. T. reported that his examination of the 
veteran in December 1994 had resulted in a clinical diagnosis 
of brachial plexus neuropathy of the right side resulting in 
recurrent dislocation of the right shoulder, with marked 
limitation of motion of the right shoulder.  He stated that 
the veteran was also having weakness of the entire right 
upper extremity, along with marked limited use of the right 
hand and fingers due to the neuropathy.

Upon consideration of the medical evidence of record and the 
rating criteria, the Board finds that separate ratings for 
the orthopedic and neurological disabilities of the veteran's 
right upper extremity are appropriate.

With regard to the orthopedic disability, the limitation of 
motion of the right upper extremity demonstrated on 
examination by Dr. X. T. warrants a 40 percent rating, but no 
more, under Diagnostic Code 5201.  Although not entirely 
clear, the November 1994 medical report showed abduction to 
30 degrees, adduction to 20 degrees.  The Board, resolving 
reasonable doubt in the veteran's favor and also considering 
the provisions of 38 C.F.R. § 4.7, believes that these 
finding can reasonably be interpreted as demonstrating 
limitation of motion to about 25 degrees from the side so as 
to warrant a 40 percent rating under Diagnostic Code 5201.  

With regard to neurological impairment of the right upper 
extremity, the Board finds that the disability picture 
presented by the medical evidence more nearly approximates 
severe, incomplete paralysis, and thus, entitlement to a 
70 percent rating under Diagnostic code 85103 is established.

The 40 percent and 70 percent ratings for the orthopedic and 
neurological disabilities of the right upper extremity result 
in a combined rating of 80 percent under 38 C.F.R. § 4.25, 
and thus does not exceed the rating of 80 percent for an 
amputation of the right upper extremity.  

With regard to the veteran's claim for an automobile or 
adaptive equipment, applicable regulations provide that a 
certification of eligibility for financial assistance in the 
purchase of an automobile or other conveyance in an amount 
not exceeding the amount set by 38 U.S.C.A. § 3902 and of 
basic entitlement to necessary adaptive equipment will be 
made when loss or permanent loss of use of one or both hands 
is the result of a service-connected disease or injury.  
38 C.F.R. § 3.808(b)(ii).

38 C.F.R. § 3.350(a)(2) addresses special monthly 
compensation ratings and includes an explanation of what 
constitutes "loss of use" of a hand.  Additionally, 38 
C.F.R. § 4.63 provides a definition of loss of use of the 
hand.  The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

It is undisputed that the veteran has not lost his right 
hand.  The question before the Board is whether he has 
suffered permanent loss of use of the right hand.  The Board 
finds that he has not lost all use of the right hand such 
that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow with use of a suitable 
prosthetic appliance.  Dr. X. T. has reported that the 
veteran has "marked limited use of the right hand," and there 
is clearly weakness, some loss of sensation and some swelling 
on occasion.  However, despite such symptoms, the Board 
cannot conclude that he would be the equally well served by 
if he had an amputation and a suitable prosthetic appliance.  
Entitlement to an automobile or adaptive equipment is thus 
not established.  38 C.F.R. § 3.808.  The evidence on this 
issue is not in relative equipoise, and thus, the doctrine of 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a separate evaluation of 40 percent for 
chronic dislocation of the right shoulder, with limitation of 
motion, is warranted.  Entitlement to a separate evaluation 
of 70 percent for brachial plexus compression neuropathy of 
the right upper extremity is warranted.  The appeal is 
granted to this extent.

Entitlement to an automobile or adaptive equipment is not 
warranted.  The appeal is denied to this extent.


		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

